 Fill in this information to identify the case:

 Debtor name         J. Levine Auction & Appraisal LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         2:19-bk-02843-SHG
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule       A/B, D, and E/F
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 15, 2019                          X /s/ Joshua Levine
                                                                       Signature of individual signing on behalf of debtor

                                                                       Joshua Levine
                                                                       Printed name

                                                                       Sole Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy




           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                               Desc
                                                               Main Document    Page 1 of 78
 Fill in this information to identify the case:

 Debtor name            J. Levine Auction & Appraisal LLC

 United States Bankruptcy Court for the:                       DISTRICT OF ARIZONA

 Case number (if known)               2:19-bk-02843-SHG
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           151,718.56

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           484,900.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           636,618.56


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        3,813,810.82


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            97,936.63

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,729,810.84


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           5,641,558.29




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                                            Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                                                    Desc
                                                                             Main Document    Page 2 of 78
 Fill in this information to identify the case:

 Debtor name          J. Levine Auction & Appraisal LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         2:19-bk-02843-SHG
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Wells Fargo Bank                                       Business Checking                8721                                             $0.00




            3.2.     Sunflower Bank                                         Business Checking                2517                                    $49,672.79




            3.3.     Comerica Bank                                          Business Savings                 3381                                       $475.06




            3.4.     PayPal Account                                                                          1070                                             $0.00




            3.5.     Wells Fargo Bank                                       Escrow                           4460                                         $50.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $50,197.85
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                   Desc
                                                               Main Document    Page 3 of 78
 Debtor            J. Levine Auction & Appraisal LLC                                                 Case number (If known) 2:19-bk-02843-SHG
                   Name

6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Security Deposit for lease of 951 W. Watkins Rd, Phoenix, AZ 85007                                                         $37,215.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                                $37,215.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable


            11b. Over 90 days old:                                   6,027.42   -                                  0.00 =....                     $6,027.42
                                              face amount                              doubtful or uncollectible accounts



 12.        Total of Part 3.                                                                                                                  $6,027.42
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes Fill in the information below.
            General description                       Date of the last              Net book value of         Valuation method used   Current value of
                                                      physical inventory            debtor's interest         for current value       debtor's interest
                                                                                    (Where available)

 19.        Raw materials

 20.        Work in progress

 21.        Finished goods, including goods held for resale
            Inventory                                                                         Unknown                                           $53,550.00



 22.        Other inventory or supplies



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                               Desc
                                                               Main Document    Page 4 of 78
 Debtor         J. Levine Auction & Appraisal LLC                                                Case number (If known) 2:19-bk-02843-SHG
                Name


 23.       Total of Part 5.                                                                                                           $53,550.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                      Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                   Net book value of     Valuation method used    Current value of
                                                                                 debtor's interest     for current value        debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Office furniture and fixtures.
           See Schedule 1 attached hereto for a list.                                     Unknown                                           $43,469.17



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Equipment; $184,616.08
           Computer Equipment; $66,920.48
           See Schedule 1 attached hereto for a list.                                     Unknown                                        $251,536.56



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $295,005.73
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                         Desc
                                                               Main Document    Page 5 of 78
 Debtor         J. Levine Auction & Appraisal LLC                                             Case number (If known) 2:19-bk-02843-SHG
                Name



 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2015 Ford Cargo Van                                               Unknown       Kelley Blue Book                    $14,794.00


           47.2.     2015 Ford Cargo Van                                               Unknown       Kelley Blue Book                    $20,610.00


           47.3.     2001 International Truck                                          Unknown       Autotrader                           $7,500.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Office Equipment leased from Navitas Credit
           Corporation                                                                 Unknown                                            Unknown




 51.       Total of Part 8.                                                                                                          $42,904.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                       Desc
                                                               Main Document    Page 6 of 78
 Debtor         J. Levine Auction & Appraisal LLC                                             Case number (If known) 2:19-bk-02843-SHG
                Name

            55.1.    Lease of property
                     located at 951 W.
                     Watkins Rd, Phoenix,
                     AZ 85007                                                          Unknown                                             Unknown


            55.2.
                     Leasehold
                     Improvements                                                      Unknown                                          $151,718.56




 56.        Total of Part 9.                                                                                                         $151,718.56
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            J. Levine Auction & Appraisal LLC cell phone
            application                                                                Unknown                                             Unknown



 65.        Goodwill

 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

            Case 2:19-bk-02843-SHG                             Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                        Desc
                                                               Main Document    Page 7 of 78
 Debtor         J. Levine Auction & Appraisal LLC                                            Case number (If known) 2:19-bk-02843-SHG
                Name


             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                            Current value of
                                                                                                                            debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
            Acuity represented by Premier Southwest Insurance
            Group
            - Property , General Liability, Automobile, Excess
            Liablilty, Employee Benefits Liability,
            Employment-Related Practices Liability                                                                                            $0.00



            AmTrust - workers' compensation insurance policy                                                                                  $0.00



            Sun Life - life insurance policy for employees                                                                                    $0.00


            United Healthcare - health insurance policy for
            employees                                                                                                                         $0.00



 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Balance owed Debtor for payments on 2011 Ford
            Transit Van                                                                                                                 Unknown
            Nature of claim       Payments made on behalf of
                                  EJ's Auctions on the Go, LLC
            Amount requested                      $2,241.00


            Medical coverage paid by Debtor for former EJ's
            Auctions on the Go, LLC employees                                                                                           Unknown
            Nature of claim
            Amount requested                                         $12,326.07


            Dental coverage paid by Debtor for former EJ's
            Auctions on the Go, LLC employees                                                                                           Unknown
            Nature of claim
            Amount requested                                           $498.38




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

            Case 2:19-bk-02843-SHG                             Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                     Desc
                                                               Main Document    Page 8 of 78
 Debtor         J. Levine Auction & Appraisal LLC                                            Case number (If known) 2:19-bk-02843-SHG
                Name



           Lease of printer to EJ's Auctions on the Go, LLC                                                                             Unknown
           Nature of claim
           Amount requested                                          $5,476.60



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims
           J Levine Auction & Appraisal LLC et al. v. Promo 360
           LLC, et al.
           Case No. CV2015-055426 - Maricopa County Superior
           Court                                                                                                                        Unknown
           Nature of claim        Judgment in favor of Debtor
           Amount requested                             $0.00


           J. Levine Auction & Appraisal, LLC v. Michael
           Connernan and Jane Doe Connernan
           Case No. CV2012-053808 - Maricopa County Superior
           Court                                                                                                                        Unknown
           Nature of claim        Judgment in favor of Debtor
           Amount requested                            $0.00


           Claim to commission upon any future sale of a painting
           believed to have been painted by Jackson Pollack.                                                                            Unknown
           Nature of claim        Commission
           Amount requested                           $0.00



           Shaloi Steinhauer                                                                                                                 $0.00
           Nature of claim                     Potential claims for conversion
           Amount requested                                          $0.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                              $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                    Desc
                                                               Main Document    Page 9 of 78
 Debtor          J. Levine Auction & Appraisal LLC                                                                   Case number (If known) 2:19-bk-02843-SHG
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $50,197.85

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $37,215.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $6,027.42

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $53,550.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $295,005.73

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $42,904.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $151,718.56

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $484,900.00           + 91b.              $151,718.56


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $636,618.56




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy

            Case 2:19-bk-02843-SHG                                  Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                               Desc
                                                                    Main Document    Page 10 of 78
 Fill in this information to identify the case:

 Debtor name          J. Levine Auction & Appraisal LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)              2:19-bk-02843-SHG
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    American Express                              Describe debtor's property that is subject to a lien                    Unknown                  $6,027.42
        Creditor's Name                               Accounts Receivable; all assets of the
        4315 South 2700 West                          Debtor, whether now owned or hereafter
        PO Box 29071                                  aqcquired or arising.
        Salt Lake City, UT 84184
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed
        1. BNC Bank
        2. American Express
        3. Nawaz A Qureshi & Kelly
        S. Lowery
        4. Second Wind
        Enterprises, LLC
        5. Headway Capital
        6. Green Capital Funding,
        LLC
        7. PayPal/ LoanBuilder/
        Swift Capital
        8. Kash Capital
        9. Kabbage
        10. Arcarius/ Velocity
        Capital Group
        11. Kalamata Capital
        Group/ Kings Cash Group
        12. Region Capital




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 11 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                        Case number (if know)      2:19-bk-02843-SHG
              Name

       Arcarius/ Velocity Capital
 2.2                                                                                                                           $150,000.40       $6,027.42
       Group                                          Describe debtor's property that is subject to a lien
       Creditor's Name                                Future receiveables, accounts receiveables,
                                                      accounts and contracts rights
       91 Carmon Ave
       Cedarhurst, NY 11516
       Creditor's mailing address                     Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       7/13/18                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed
       Specified on line 2.1

 2.3   BNC Bank                                       Describe debtor's property that is subject to a lien                     $245,822.53       $6,027.42
       Creditor's Name                                Accounts Receivable/ Inventory/ Equipment,
                                                      Instruments and Chattel Paper/ General
       20175 N 67th Avenue                            Intangibles/ Documents
       Glendale, AZ 85308
       Creditor's mailing address                     Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2/6/13                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9702
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
          Yes. Specify each creditor,                 Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.1

 2.4   Financial Pacific Leasing                      Describe debtor's property that is subject to a lien                       $4,464.03             $0.00
       Creditor's Name                                All equipment and other personal property
       3455 S 344th Way, Suite                        subject of that certain Agreement relating to
       300 PO Box 4568                                Financial Pacific Leasing
       Federal Way, WA 98063
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                  Desc
                                                               Main Document    Page 12 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                        Case number (if know)     2:19-bk-02843-SHG
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.5   Ford Credit                                    Describe debtor's property that is subject to a lien                      $8,950.00      $20,610.00
       Creditor's Name                                2015 Ford Cargo Van
       PO Box 790093
       Saint Louis, MO 63179-0093
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2428
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.6   Ford Credit                                    Describe debtor's property that is subject to a lien                      $5,061.04      $14,794.00
       Creditor's Name                                2015 Ford Cargo Van
       PO Box 790093
       Saint Louis, MO 63179-0093
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2301
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       Green Capital Funding,
 2.7                                                                                                                           $90,000.00       $6,027.42
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                All accounts, including without limitation, all
                                                      deposit accounts, accounts-receivable, and
                                                      other receivables, chattel paper, documents,
       116 Nassau Street, Suite                       equipment, general intangibles, instruments,
       804                                            and inventory
       New York, NY 10038
       Creditor's mailing address                     Describe the lien

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 3 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                 Desc
                                                               Main Document    Page 13 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                        Case number (if know)     2:19-bk-02843-SHG
              Name

                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       10/16/18                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3052
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed
       Specified on line 2.1

 2.8   Headway Capital                                Describe debtor's property that is subject to a lien                     $22,289.33       $6,027.42
       Creditor's Name                                Accounts Receivable/ inventory
       175 W. Jackson Blvd, Ste
       1000
       Chicago, IL 60604
       Creditor's mailing address                     Describe the lien
                                                      Line of Credit
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       4/3/18                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6418
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed
       Specified on line 2.1

 2.9   Kabbage                                        Describe debtor's property that is subject to a lien                     $90,054.13       $6,027.42
       Creditor's Name                                All accounts, deposit accounts, chattel paper,
                                                      documents, equipment, general
                                                      intangibles, instruments, inventory,
                                                      investment property, letter of credit rights,
       925B Peachtree Street NE,                      commercial tort claims and as-extracted
       Ste 1688                                       collateral, all patents, trademarks
       Atlanta, GA 30309
       Creditor's mailing address                     Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       11/26/18                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7463
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 4 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                 Desc
                                                               Main Document    Page 14 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                        Case number (if know)      2:19-bk-02843-SHG
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed
       Specified on line 2.1

 2.1   Kalamata Capital Group/
 0     Kings Cash Group                               Describe debtor's property that is subject to a lien                     $156,056.84       $6,027.42
       Creditor's Name                                All accounts, chattel paper, documents,
                                                      equipment, general intagibles, instruments,
       c/o Berkovitch & Bouskila,                     inventory, proceeds, funds at any time in
       PLLC                                           Guarantor's account, present and future
       1330 6th Ave Suite 600B                        electronic check transactions
       New York, NY 10019
       Creditor's mailing address                     Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       9/21/18                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
          Yes. Specify each creditor,                 Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed
       Specified on line 2.1

 2.1
 1     Kash Capital                                   Describe debtor's property that is subject to a lien                      $90,000.00       $6,027.42
       Creditor's Name                                All accounts, including without limitation, all
                                                      deposit accounts, accounts-receivable, and
                                                      other receivables, chattel paper, documents,
                                                      equipment, general intangibles, instruments
       475 Northern Blvd                              and inventory
       Great Neck, NY 11021
       Creditor's mailing address                     Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       10/23/18                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed
       Specified on line 2.1

 2.1
 2     Navitas Credit Corporation                     Describe debtor's property that is subject to a lien                      $32,781.37     $196,638.98



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 5 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                  Desc
                                                               Main Document    Page 15 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                        Case number (if know)     2:19-bk-02843-SHG
              Name

       Creditor's Name                                Office Equipment
       201 Executive Center Drive,
       Suite 100
       Columbia, SC 29210
       Creditor's mailing address                     Describe the lien
                                                      Lease of Office Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6052
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   Nawaz A Qureshi & Kelly S.
 3     Lowery                                         Describe debtor's property that is subject to a lien                 $2,190,942.43        $6,027.42
       Creditor's Name                                Accounts Receivable/ inventory
       PO Box 13018
       Las Vegas, NV 89112
       Creditor's mailing address                     Describe the lien
                                                      Loans
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       10/1/16-$500,000;                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       12/28/16-$400,000;
       8/1/17-$1,000,000;
       12/12/18-$300,000
       Last 4 digits of account number
       7904
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
          Yes. Specify each creditor,                 Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.1

 2.1   PayPal/ LoanBuilder/ Swift
 4     Capital                                        Describe debtor's property that is subject to a lien                     $50,178.72       $6,027.42
       Creditor's Name                                Security interest in and to all of present and
                                                      fruture accounts, receivables, chattel, deposit
                                                      accounts, personal property, assets and
       3505 Silverside Road, Suite                    fixtures, general intangibles, instruments,
       200                                            equipment and inventory.
       Wilmington, DE 19810
       Creditor's mailing address                     Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 6 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                 Desc
                                                               Main Document    Page 16 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                        Case number (if know)      2:19-bk-02843-SHG
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       10/18/18                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
          Yes. Specify each creditor,                 Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.1

 2.1
 5     Region Capital                                 Describe debtor's property that is subject to a lien                     $127,210.00       $6,027.42
       Creditor's Name                                All accounts, chattel paper, documents,
                                                      equipment, general intangibles, instrumenst ,
                                                      inventory, proceeds, funds at any time in
       323 Sunny Isles Blvd Suite                     Guarantor's account, present anf future
       501                                            electronic check transactions
       Sunny Isles, FL 33160
       Creditor's mailing address                     Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       11/2/18                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed
       Specified on line 2.1

 2.1   Second Wind Enterprises,
 6     LLC                                            Describe debtor's property that is subject to a lien                     $550,000.00       $6,027.42
       Creditor's Name                                Accounts, chattel paper, instrumnets,
                                                      documents, general intangibles, letter of
                                                      credit rights, supporting obligations, deposit
                                                      accounts, investment property, inventory,
       Attn: Ray Dankel                               equipment, fixtures, monies, personal
       8110 E. Del Tiburon Drive                      property
       Scottsdale, AZ 85258
       Creditor's mailing address                     Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       12/2016 - $1,000,000;                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       refinanced 3/26/18 -
       $662,000
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 7 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                  Desc
                                                               Main Document    Page 17 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                  Case number (if know)         2:19-bk-02843-SHG
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.1

                                                                                                                         $3,813,810.8
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    2

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        BNC Bank c/o Ryley Carlock & Applewhite
        Attn: John Fries                                                                                  Line   2.3
        One N Central Ave Ste 1200
        Phoenix, AZ 85004

        Ford Motor Credit
        c/o Buchalter - Attn: Nancy K. Swift                                                              Line   2.5
        16435 North Scottsdale Road, Suite 440
        Scottsdale, AZ 85254

        Kalamata Capital Group
        80 Broad Street, 12th Floor                                                                       Line   2.10
        New York, NY 10004

        Kalamata Capital Group
        7315 Wisconsin Ave, Ste 950                                                                       Line   2.10
        Bethesda, MD 20814

        Kash Capital
        c/o Lien Solutions                                                                                Line   2.11
        PO Box 29071
        Glendale, CA 91209

        Navitas Credit Corp
        111 Executive Center Drive, Suite 102                                                             Line   2.12
        Columbia, SC 29210

        Paypal Working Capital
        Attn: Executive Escalation                                                                        Line   2.14
        P.O. Box 5018
        Timonium, MD 21094

        Second Wind Ent. c/o Quarles & Brady
        Attn: Alissa Brice Castenda                                                                       Line   2.16
        Renaissance One/ Two North Central Ave
        Phoenix, AZ 85004

        Velocity Capital Group c/o Thomas Frank
        The Law Offices of Mark J. Friedman PC                                                            Line   2.2
        66 Split Rock Road
        Syosset, NY 11791




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 8 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                       Desc
                                                               Main Document    Page 18 of 78
 Fill in this information to identify the case:

 Debtor name         J. Levine Auction & Appraisal LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)          2:19-bk-02843-SHG
                                                                                                                                               Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $75,080.52          $75,080.52
           Arizona Dept of Revenue                                   Check all that apply.
           2005 N Central Ave, Suite 100                              Contingent
           Phoenix, AZ 85004                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           2017                                                      Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $1,972.19         $1,972.19
           City of Scottsdale                                        Check all that apply.
           3939 N. Drinkwater Blvd.                                   Contingent
           Scottsdale, AZ 85251                                       Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   27764                               Best Case Bankruptcy

            Case 2:19-bk-02843-SHG                             Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                           Desc
                                                               Main Document    Page 19 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                               Case number (if known)          2:19-bk-02843-SHG
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $3,625.00    $3,625.00
           Gregg Granger                                             Check all that apply.
           951 W. Watkins Road                                        Contingent
           Phoenix, AZ 85007                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $15,016.27        $15,016.27
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency Operations                          Contingent
           P.O. Box 7346                                              Unliquidated
           Philadelphia, PA 19101-7346                                Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $2,242.65    $2,242.65
           Josh Levine                                               Check all that apply.
           4362 E. Ludlow Dr.                                         Contingent
           Phoenix, AZ 85032                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Wages; $1250; $Commsions: $717.90;
                                                                     Healthcare Contribution: $274.75
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $23,000.00
           Adrienne Lauridsen/ Eye Soar Inc.                                        Contingent
           13236 N. 7th St, Unit 4-291                                              Unliquidated
           Phoenix, AZ 85022                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Consignment Contract
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $2,734.65
           Alan Nichals                                                             Contingent
           6000 N Canon Del Pajaro                                                  Unliquidated
           Tucson, AZ 85750                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Consignment Contract
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 2 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                                       Desc
                                                               Main Document    Page 20 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,337.64
          Alfredo Molina                                                      Contingent
          3134 E. Camelback Rd.                                               Unliquidated
          Phoenix, AZ 85016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,337.64
          Alfredo Salas                                                       Contingent
          1546 E Fountain St                                                  Unliquidated
          Mesa, AZ 85203                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,122.90
          Ali Zarrin                                                          Contingent
          9457 S. University Blvd. #174                                       Unliquidated
          Highlands Ranch, CO 80126                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $11.70
          Allan Bernstein                                                     Contingent
          190 Morgan Rd.                                                      Unliquidated
          Sedona, AZ 86776                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $57,242.87
          American Express                                                    Contingent
          P.O. Box 650448                                                     Unliquidated
          Dallas, TX 75265                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       2005
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,431.00
          AmTrust                                                             Contingent
          PO Box 6939                                                         Unliquidated
          Cleveland, OH 44101-1939                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,675.50
          Amy Oroshnik                                                        Contingent
          4848 N Goldwater Blvd #2046                                         Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 21 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,048.15
          Andera Hernandez                                                    Contingent
          4822 S 40th St                                                      Unliquidated
          Phoenix, AZ 85040                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,960.00
          Andrew Goldstein                                                    Contingent
          23822 N 85th St                                                     Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,556.80
          Andrew Piotrowski                                                   Contingent
          10643 N Frank Lloyd Wright, Suite 202                               Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,953.55
          Andy Bell                                                           Contingent
          39750 N Linda Dr                                                    Unliquidated
          Cave Creek, AZ 85331                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $54.25
          Angelique Berry                                                     Contingent
          11 Glen St                                                          Unliquidated
          Maiden, MA 02148                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $252.40
          Anna Hall                                                           Contingent
          834 E Marconi Av                                                    Unliquidated
          Phoenix, AZ 85022                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $573.75
          Anne Wendell                                                        Contingent
          4525 N. 66th Street Unit 34                                         Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 22 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $955.15
          Annette Schultise                                                   Contingent
          2550 S. San Tan Village Pkwy. Apt. 4046                             Unliquidated
          Gilbert, AZ 85295                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $454.00
          Anthony Kesman                                                      Contingent
          1305 W White Wood Dr                                                Unliquidated
          Sun City, AZ 85375                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,335.76
          APS                                                                 Contingent
          PO Box 2906                                                         Unliquidated
          Phoenix, AZ 85062                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $35.75
          Arthur Sheppard                                                     Contingent
          7920 E. Camelback Rd.                                               Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $138.50
          Asha Sethi                                                          Contingent
          5028 N. Scottsdale Road                                             Unliquidated
          Scottsdale, AZ 85253                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,287.00
          Audrey Hanks                                                        Contingent
          Cecilia Buse Trust 14022 N. Bolivar Dr.                             Unliquidated
          Sun City, AZ 85351                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,263.60
          AZ Elevator Solutions                                               Contingent
          208 South River Drive                                               Unliquidated
          Tempe, AZ 85281                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 23 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $143.00
          Barbara Graham                                                      Contingent
          7878 E. Gainey Ranch Road #52                                       Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Barbara Mark-Dreyfuss                                               Contingent
          12638 N. 78th Street                                                Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $62.35
          Barbara Downs                                                       Contingent
          18012 N. 56th Ln.                                                   Unliquidated
          Glendale, AZ 85308                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,014.90
          Barbara Luther                                                      Contingent
          1855 W Wickenberg Way #139                                          Unliquidated
          Wickenburg, AZ 85390                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $350.00
          Benito Gatica                                                       Contingent
          824 E. Cambridge St.                                                Unliquidated
          Phoenix, AZ 85006                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $44.10
          Betty Treder                                                        Contingent
          530 E. HUnt Hwy STE 103-481                                         Unliquidated
          San Tan Valley, AZ 85143                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $29.25
          Bill Combs                                                          Contingent
          1933 Savanna Way                                                    Unliquidated
          Palm Springs, CA 92262                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 24 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $162.10
          Bill Fisher                                                         Contingent
          725 W Smoke Tree Rd                                                 Unliquidated
          Gilbet, AZ 85233                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $299.93
          Blake Staffer                                                       Contingent
          7616 E. Mary Sharon Dr.                                             Unliquidated
          Scottsdale, AZ 85266                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $327.60
          Bob Golay                                                           Contingent
          2418 S Buttercup                                                    Unliquidated
          Mesa, AZ 85209                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $236.75
          Bob Saegert                                                         Contingent
          7336 E Ironwood Ct                                                  Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $58.20
          Brenda Kirby                                                        Contingent
          639 E Charlevoix AV                                                 Unliquidated
          Gilbert, AZ 85297                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $183.00
          Brent Gibson                                                        Contingent
          3022 E. Bloomfield Rd.                                              Unliquidated
          Phoenix, AZ 85032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,939.90
          Brian Bell                                                          Contingent
          10390 E. Lakeview Drive #202                                        Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 25 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,000.00
          Brumfield Family Trust                                              Contingent
          Attn: Tim Brumfield                                                 Unliquidated
          2108 W. Palomino Drive                                              Disputed
          Chandler, AZ 85224
                                                                             Basis for the claim:    Consignment Contract
          Date(s) debt was incurred 09/2018
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,542.00
          BVA Technology Services                                             Contingent
          7201 E Camelback Rd #240                                            Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Service Provider
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $189.30
          C. N. Spike Flanders                                                Contingent
          808 C Street                                                        Unliquidated
          Silver City, NM 88061                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,688.59
          Capital One                                                         Contingent
          PO Box 71083                                                        Unliquidated
          Charlotte, NC 28272                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       9476
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,188.00
          Carl Scates                                                         Contingent
          4246 N. Scottsdale Rd.                                              Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $782.60
          Carol Hitchcock                                                     Contingent
          PO BOX 1524                                                         Unliquidated
          Cave Creek, AZ 85327                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $595.90
          Carol Miller                                                        Contingent
          5330 N Central Av                                                   Unliquidated
          Phoenix, AZ 85012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 26 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $10.70
          Caroline Sitler                                                     Contingent
          1501 W Sequoia Drive                                                Unliquidated
          Phoenix, AZ 85027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $58.50
          Cassie Martin                                                       Contingent
          2275 E. Scenic St.                                                  Unliquidated
          Apache Junction, AZ 85119                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $13.30
          Cathy Poulos                                                        Contingent
          9484 E. Adobe Dr.                                                   Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $690.00
          Century Link                                                        Contingent
          PO Box 91155                                                        Unliquidated
          Seattle, WA 98111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,279.00
          CenturyLink                                                         Contingent
          Business Services PO Box 52187                                      Unliquidated
          Phoenix, AZ 85072-2187                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $658.60
          Chad Lakridis                                                       Contingent
          8175 E Evans Road #12277                                            Unliquidated
          Scottsdale, AZ 85267                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,291.55
          Chana Tiechtel                                                      Contingent
          1246 W 10th St                                                      Unliquidated
          Tempe, AZ 85281                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 27 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,387.49
          Charles P. Joyce                                                    Contingent
          2971 RT 417 E PO Box 330                                            Unliquidated
          Wellsville, NY 14895                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $283.00
          Charles Pshaenich                                                   Contingent
          28585 N. 114th St.                                                  Unliquidated
          Scottsdale, AZ 85262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $62.04
          Chase Freedom                                                       Contingent
          PO Box 6294                                                         Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,997.47
          Chase Ink                                                           Contingent
          PO Box 6294                                                         Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       1053
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,959.33
          Chase Kookoo Toys                                                   Contingent
          PO Box 6294                                                         Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       7496
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,535.10
          Cheryl Schneider                                                    Contingent
          14955 W. Crenshaw Drive                                             Unliquidated
          Goodyear, AZ 85395                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $487.00
          Christina Nielsen                                                   Contingent
          668 Cedar St                                                        Unliquidated
          Central Point, OR 97502                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 28 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,065.35
          Cindy Richmond                                                      Contingent
          4319 N. 29th Street                                                 Unliquidated
          Phoenix, AZ 85016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $316.40
          Cindy Beaudry                                                       Contingent
          7671 E. Pleasant Run                                                Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,889.10
          Citi Business                                                       Contingent
          P.O. Box 6500                                                       Unliquidated
          Sioux Falls, SD 57117                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       2071
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,313.64
          Citi Business Card                                                  Contingent
          P.O. Box 6500                                                       Unliquidated
          Sioux Falls, SD 57117                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       2460
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,436.62
          CitiBank                                                            Contingent
          P.O. Box 6500                                                       Unliquidated
          Sioux Falls, SD 57117                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       3225
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,156.17
          City of Phoenix                                                     Contingent
          200 W. Washington Street                                            Unliquidated
          Phoenix, AZ 85003                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,430.40
          Colleen Guhin                                                       Contingent
          13828 N 28th Pl                                                     Unliquidated
          Phoenix, AZ 85032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 29 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,621.00
          Colling Media, LLC                                                  Contingent
          14362 N. Frank Lloyd Wright Blvd Ste. 12                            Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,276.99
          Comerica Master Card                                                Contingent
          PO Box 71203                                                        Unliquidated
          Philadelphia, PA 19176                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       0176
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $619.80
          Cuauhtemoc Rendon                                                   Contingent
          2601 N. 50th Ave.                                                   Unliquidated
          Phoenix, AZ 85035                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $708.06
          Cybertech Designs LLC                                               Contingent
          305 South Rockford                                                  Unliquidated
          Tempe, AZ 85281                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $686.70
          Cyndi Ray                                                           Contingent
          7125 S Howard Av, #442                                              Unliquidated
          Tampa, FL 33606                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $23.40
          Cynthia Tyler                                                       Contingent
          205 Casa De Corte Via                                               Unliquidated
          Sedona, AZ 86351                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $10.70
          Dale Johnson                                                        Contingent
          7551 E Kael Cirle                                                   Unliquidated
          Mesa, AZ 85207                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 30 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $564.50
          Dale Koehn                                                          Contingent
          1107 S. 53rd Pl.                                                    Unliquidated
          Mesa, AZ 85206                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $329.40
          Dan Andris                                                          Contingent
          900 S. Canal Dr. #105                                               Unliquidated
          Chandler, AZ 85225                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $397.50
          Daniel Milligan                                                     Contingent
          1405 S Newberry Ln #A                                               Unliquidated
          Tempe, AZ 85281                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,139.40
          Danielle Rovinsky                                                   Contingent
          6317 N. 10th Pl                                                     Unliquidated
          Phoenix, AZ 85014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $38.00
          Darren Lomay                                                        Contingent
          1202 E. Meadow Lane                                                 Unliquidated
          Phoenix, AZ 85022                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $437.40
          Darrin Salvemini                                                    Contingent
          3265 S Holly Ct                                                     Unliquidated
          Chandler, AZ 85248                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $378.25
          Dave Brown                                                          Contingent
          2702 W. Yorkshire #1024                                             Unliquidated
          Phoenix, AZ 85027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 13 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 31 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $11.70
          David Roach                                                         Contingent
          19109 N. 78th Lane                                                  Unliquidated
          Glendale, AZ 85308                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,252.90
          David Blumberg                                                      Contingent
          Empire Wholesale Jewelry                                            Unliquidated
          5016 Chesebro Rd Suite 102                                          Disputed
          Agoura Hills, CA 91301
                                                                             Basis for the claim:    Consignment Contract
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,269.00
          David Brown                                                         Contingent
          8210 Aspen Glen Lane                                                Unliquidated
          Flagstaff, AZ 86004                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $67.90
          David Reimold                                                       Contingent
          2626 E AZ Biltmore Cir, #1                                          Unliquidated
          Phoenix, AZ 85016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $19.80
          Dawn Birenbaum                                                      Contingent
          1709 W. Sherman Street Apt 1                                        Unliquidated
          Phoenix, AZ 85007                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $10.05
          Dean Hall                                                           Contingent
          8637 N. 84th St.                                                    Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $481.20
          Debbie Shook                                                        Contingent
          1179 E. Goldcrest Street                                            Unliquidated
          Gilbert, AZ 85297                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 14 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 32 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,479.40
          Debbie Forde                                                        Contingent
          4725 W Mayo Blvd                                                    Unliquidated
          Phoenix, AZ 85050                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $86.65
          Debbie Meier                                                        Contingent
          1169 E Sunset Drive                                                 Unliquidated
          Casa Grande, AZ 85122                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $93.25
          Debbie Mueldener                                                    Contingent
          9986 W Blue Sky Drive                                               Unliquidated
          Peoria, AZ 85383                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $105.40
          Deborah Davis                                                       Contingent
          1024 East Palo Verde Drive                                          Unliquidated
          Phoenix, AZ 85014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $89.25
          Deborah Kray                                                        Contingent
          4820 W Elecktra Lane                                                Unliquidated
          Glendale, AZ 85310                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $14.30
          Deborah Ratkovic                                                    Contingent
          36050 N 61st Street                                                 Unliquidated
          Cave Creek, AZ 85331                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,349.10
          Dennis Bourgeois                                                    Contingent
          1301 W Aster Drive                                                  Unliquidated
          Phoenix, AZ 85029                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 15 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 33 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $231.65
          Dennis Stonewall                                                    Contingent
          24654 N Lake Pleasant PKWY                                          Unliquidated
          Peoria, AZ 85383                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $587.30
          Denny Wisely                                                        Contingent
          12010 N 114th way                                                   Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $39.00
          Deonise Hannay                                                      Contingent
          16212 E. Glenview Pl.                                               Unliquidated
          Fountain Hills, AZ 85268                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $79.50
          Diane Fox                                                           Contingent
          900 W Broadway Av                                                   Unliquidated
          Apache Junction, AZ 85120                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $148.50
          Diane Suder                                                         Contingent
          7215 E Silverlone Drive                                             Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $65.00
          DNS                                                                 Contingent
          DNS Services 6400 NE Hwy 99, Ste. G-291                             Unliquidated
          Vancouver, WA 98665                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $232.90
          Don Rumer-Rivera                                                    Contingent
          12958 E Corrine Drive                                               Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 34 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,548.00
          Donald Donahue                                                      Contingent
          35619 7th Av                                                        Unliquidated
          Phoenix, AZ 85086                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $388.05
          Donald Sharp                                                        Contingent
          3165 E. University Dr. #935                                         Unliquidated
          Mesa, AZ 85213                                                      Disputed
          Date(s) debt was incurred 8/6/17
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number 1316
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,697.00
          Donna Hoffman                                                       Contingent
          148 W Latigo Cir                                                    Unliquidated
          San Tan Valley, AZ 85143                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $433.00
          Donna Veile                                                         Contingent
          3859 Tarpon Pointe Cir.                                             Unliquidated
          Palm Harbor, FL 34684                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $39,765.05
          Donovan's Steak & Chop House                                        Contingent
          Attn: Aaron Selles                                                  Unliquidated
          5315 Avenida Encinas, Ste 250                                       Disputed
          Carlsbad, CA 92008
                                                                             Basis for the claim:    Consignment Contract
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $419.70
          Doris Monroe                                                        Contingent
          11612 N. 86th Street                                                Unliquidated
          Scottsdale, AZ 85254                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $164.75
          Dorothy Cohen                                                       Contingent
          9915 E. Broken Spur Drive                                           Unliquidated
          Scottsdale, AZ 85262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 17 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 35 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $571.20
          Doug Campbell                                                       Contingent
          860 E. Silversword Lane                                             Unliquidated
          San Tan Valley, AZ 85140                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,008.95
          Doug Crandall                                                       Contingent
          8307 E Kiem Dr                                                      Unliquidated
          Scottsdale, AZ 85250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $655.50
          Douglas C Underwood                                                 Contingent
          9025 N. 124th Street                                                Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,908.25
          Douglas Simmons                                                     Contingent
          4636 E Robert E Lee Street                                          Unliquidated
          Phoenix, AZ 85032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $356.20
          Dr. Glen Bowers                                                     Contingent
          7215 E. Silverstone Drive #3012                                     Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $809.50
          Earl Linderman                                                      Contingent
          10607 E. Autumn Sage Dr.                                            Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,715.45
          Edward De Paoli                                                     Contingent
          2255 W. Germann Road #1048                                          Unliquidated
          Chandler, AZ 08528                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 18 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 36 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,487.25
          Eileen Oleary                                                       Contingent
          11922 S 182nd Av                                                    Unliquidated
          Goodyear, AZ 85338                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,144.50
          Elaine Oldman                                                       Contingent
          1945 N Arroya                                                       Unliquidated
          Mesa, AZ 85205                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $801.50
          Elizabeth Hulings                                                   Contingent
          5215 N. 18th Drive                                                  Unliquidated
          Phoenix, AZ 85015                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,216.80
          Er-Chang Ping                                                       Contingent
          42041 N. 107th Place                                                Unliquidated
          Scottsdale, AZ 85262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,457.00
          Erica Schnitzer                                                     Contingent
          10358 E. Bahia Dr.                                                  Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $722.40
          Eva Zautra                                                          Contingent
          107 W. Granada                                                      Unliquidated
          Phoenix, AZ 85003                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,887.50
          Fernando Barajas                                                    Contingent
          3040 N 2nd St Apt 108                                               Unliquidated
          Phoenix, AZ 85012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 19 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 37 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $105.00
          Forrest Hill                                                        Contingent
          345 E. Pomona Rd.                                                   Unliquidated
          Phoenix, AZ 85020                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,494.35
          Fred Shaulis                                                        Contingent
          2402 E Esplanade Lane Apt 1203                                      Unliquidated
          Phoenix, AZ 85016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $54.25
          Gail Snor                                                           Contingent
          PO Box 21537                                                        Unliquidated
          WIckenberg, AZ 85358                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.90
          Ganko Donevski                                                      Contingent
          20510 N. 84th Lane                                                  Unliquidated
          Peoria, AZ 85382                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $704.10
          Gary Whitt                                                          Contingent
          1221 E. Del Rio Drive                                               Unliquidated
          Tempe, AZ 85282                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $485.55
          Gary Lvov                                                           Contingent
          12800 N Saguaro Blvd                                                Unliquidated
          Fountain Hills, AZ 85268                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $48,000.00
          Gary Robinson                                                       Contingent
          13043 Moody River Parkway                                           Unliquidated
          North Fort Myers, FL 33903                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 20 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 38 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,118.25
          Gaylen Brotherson                                                   Contingent
          12002 N Hayden Rd                                                   Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,007.25
          Gaylord McMurrin                                                    Contingent
          13717 W Utica Drive                                                 Unliquidated
          Sun City, AZ 85375                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $27.95
          George Catlin                                                       Contingent
          9809 N 1st Street                                                   Unliquidated
          Phoenix, AZ 85020                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $80,000.00
          George McNeill                                                      Contingent
          10270 N. 103rd Pl                                                   Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $70.50
          Gerald Marquart                                                     Contingent
          474 E. Vesper Trail                                                 Unliquidated
          San Tran Valley, AZ 85140                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.05
          Geraldine Lavallee                                                  Contingent
          1738 E. Maygrass Lane                                               Unliquidated
          San Tan Valley, AZ 85140                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $176.25
          Gerry Ecker                                                         Contingent
          8459 W Aster Drive                                                  Unliquidated
          Peoria, AZ 85381                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 21 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 39 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $811.50
          Gilbert Hacohen                                                     Contingent
          4226 W Tuckey Lane                                                  Unliquidated
          Phoenix, AZ 85019                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $196.30
          Ginny Temple                                                        Contingent
          17212 N Scottsdale Rd #2350                                         Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,798.95
          Gloria Laynor                                                       Contingent
          909 E. Northern Ave. Apt. 123                                       Unliquidated
          Phoenix, AZ 85020                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $200.35
          Gove Security Systems                                               Contingent
          1233 W Laredo Street                                                Unliquidated
          Chandler, AZ 85224                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $129,758.98
          Gregg Granger                                                       Contingent
          951 W. Watkins Road                                                 Unliquidated
          Phoenix, AZ 85007                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $141.03
          Guardian Protection Services                                        Contingent
          PO Box 37751                                                        Unliquidated
          Philadelphia, PA 19101-5051                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,411.10
          Heidi Zeisel                                                        Contingent
          5950 N.78th Street #253                                             Unliquidated
          Scottsdale, AZ 85250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 22 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 40 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $175.50
          Helen Anderson                                                      Contingent
          14575 N. Mountain View Blvd. #10203                                 Unliquidated
          Surprise, AZ 85374                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $578.65
          Herb Bunchman                                                       Contingent
          3740 W Waterfront                                                   Unliquidated
          Chandler, AZ 85248                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,047.50
          Hubert Field                                                        Contingent
          14790 W Goldwater Ridge Drive, #407                                 Unliquidated
          Surprise, AZ 85374                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,879.30
          Huifang Xuan                                                        Contingent
          2022 N Atwood                                                       Unliquidated
          Mesa, AZ 85207                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,200.00
          iHeart Media                                                        Contingent
          20880 Stone Oak Parkway                                             Unliquidated
          San Antonio, TX 78258                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number       0573
                                                                             Is the claim subject to offset?    No  Yes
 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $614.25
          Irene Neudeck                                                       Contingent
          9883 E Cortez St                                                    Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $488.95
          Irene Sterling                                                      Contingent
          701 S. Dobson #20                                                   Unliquidated
          Mesa, AZ 85202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 23 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 41 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $22.72
          Isabel Hancock                                                      Contingent
          29063 N Mountain View Rd                                            Unliquidated
          San Tan Valley, AZ 85143                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,412.50
          Ivan Grullon Contreras                                              Contingent
          3601 E McDowell Rd., APT 2111                                       Unliquidated
          Phoenix, AZ 85009                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $32.80
          Jack Bulger                                                         Contingent
          16631 E Westby Drive, #207                                          Unliquidated
          Fountain Hills, AZ 85268                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,237.60
          Jack McCormick                                                      Contingent
          1601 W Glenrosa Ave                                                 Unliquidated
          Phoenix, AZ 85015                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,058.20
          Jacquelin Miller-Husome                                             Contingent
          8324 W. Hamster Ln.                                                 Unliquidated
          Tolleson, AZ 85353                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,710.85
          Jacqueline Carroll                                                  Contingent
          3219 E. Camelback Rd. #823                                          Unliquidated
          Phoenix, AZ 85018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $217.70
          Jamal Judai                                                         Contingent
          7366 W Cholla St                                                    Unliquidated
          Peoria, AZ 85345                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 24 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 42 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $324.00
          James Freeman                                                       Contingent
          850 E. Jones #319                                                   Unliquidated
          Phoenix, AZ 85040                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $470.80
          James Willinger                                                     Contingent
          225 E Saddle Lane                                                   Unliquidated
          Phoenix, AZ 85020                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,996.75
          Jamie Balvin                                                        Contingent
          Great AZ Estate Sales 28505 N 154th Stre                            Unliquidated
          Scottsdale, AZ 85262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $42.55
          Jana Sizemore                                                       Contingent
          7007 W Indian School Road Bld #14 Apt #                             Unliquidated
          Phoenix, AZ 85033                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $60.75
          Jane Trumble                                                        Contingent
          5113 Idylwild Trail                                                 Unliquidated
          Boulder, CO 80301                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $94.25
          Janeen Wheatley                                                     Contingent
          2443 S. Catarina                                                    Unliquidated
          Mesa, AZ 85202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $117.25
          Janet Neff                                                          Contingent
          6015 W 119th St., Apt 2113                                          Unliquidated
          Brookdale Bldg #2                                                   Disputed
          Shawnee Mission, KC 66209
                                                                             Basis for the claim:    Consignment Contract
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 25 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 43 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $210.60
          Janet Rees                                                          Contingent
          3516 E North Lane                                                   Unliquidated
          Phoenix, AZ 85028                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,160.25
          Janice Compton                                                      Contingent
          7820 E Camelback Rd Bldg 21, Unit 306                               Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $404.00
          Janice Simon                                                        Contingent
          6730 E Hermosa Vista Drive, #3                                      Unliquidated
          Mesa, AZ 85215                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $243.10
          Jean Quenzler                                                       Contingent
          3104 E Broadway, Space 122                                          Unliquidated
          Mesa, AZ 85204                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $149.45
          Jean Renn                                                           Contingent
          3539 W. Plymouth Drive                                              Unliquidated
          Anthem, AZ 85086                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $299.90
          Jennifer Gittings                                                   Contingent
          602 E. Halifax Street                                               Unliquidated
          Mes, AZ 85202                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,945.70
          Jennifer O'Cualain                                                  Contingent
          16413 N. 43rd Street                                                Unliquidated
          Phoenix, AZ 85032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 26 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 44 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $149.15
          Jennifer Meggison                                                   Contingent
          10836 E Cliffrose Lane                                              Unliquidated
          Florence, AZ 85132                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $942.60
          Jennifer Snodgrass                                                  Contingent
          4419 N. 27th                                                        Unliquidated
          Phoenix, AZ 85016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,000.00
          Jennifer Trask-Chester                                              Contingent
          PO Box 199                                                          Unliquidated
          Zephyr Cove, NV 89448                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,549.00
          Jennifer Wahlberg                                                   Contingent
          1148 N Barkley                                                      Unliquidated
          Mesa, AZ 85203                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,526.40
          Jennifer Wright                                                     Contingent
          669 N Eagle Street                                                  Unliquidated
          Naperville, IL 60563                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $514.50
          Jesus Gonzalvez                                                     Contingent
          1050 W Santa Cruz Drive                                             Unliquidated
          Tempe, AZ 85282                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $114.60
          Jim Faux                                                            Contingent
          4747 W. Kristol Way                                                 Unliquidated
          Glendale, AZ 85308                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 27 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 45 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,379.60
          Jim Friend                                                          Contingent
          4363 E. Morrow Dr.                                                  Unliquidated
          Phoenix, AZ 85050                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,498.15
          Joan Koemptgen                                                      Contingent
          9710 W Oakridge Dr                                                  Unliquidated
          Sun City, AZ 85351                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,000.00
          Joanne Kwan Trust                                                   Contingent
          c/o Childers & Coventry                                             Unliquidated
          17215 N. 72nd Dr. Suite B110                                        Disputed
          Glendale, AZ 85308
                                                                             Basis for the claim:    Consignment Contract
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $123.50
          Jodie Smith                                                         Contingent
          2054 E. Ranch Dr.                                                   Unliquidated
          Phoenix, AZ 85016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $48.75
          Joe Camarena                                                        Contingent
          5927 W. Elm Street                                                  Unliquidated
          Phoenix, AZ 85033                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $714.35
          Joe Michaud                                                         Contingent
          13420 N. 21st Pl., Apt. 220                                         Unliquidated
          Phoenix, AZ 85022                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $201.50
          Joel Andrews                                                        Contingent
          6745 E Superstition Springs Blvd #1025                              Unliquidated
          Mesa, AZ 85026                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 28 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 46 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,370.00
          Joel G. Lieberman Estate                                            Contingent
          PO Box 613                                                          Unliquidated
          Fredericksburg, VA 22404                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $504.60
          John Kinsey                                                         Contingent
          105 3rd Street                                                      Unliquidated
          Lake Oswego, OR 97034                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,623.10
          John (Jack) & Mary Ellen Burke                                      Contingent
          7341 N. Via Camello Del Norte Unit 131                              Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $131.95
          John Blanton                                                        Contingent
          13310 W Serenade Lane                                               Unliquidated
          Sun City, AZ 85375                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $264.00
          John Bower                                                          Contingent
          2417 S Selrose Lane                                                 Unliquidated
          Sana Barbara, CA 83109                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $43.80
          John Caudron                                                        Contingent
          3754 E Chickadee Rd                                                 Unliquidated
          Gilbert, AZ 85297                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $57.50
          John Craig Egan                                                     Contingent
          6808 E Bronco Drive                                                 Unliquidated
          Paradise Valley, AZ 85253                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 29 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 47 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $17.50
          John Lacagnina                                                      Contingent
          2737 AZ Biltmore Cir.                                               Unliquidated
          Phoenix, AZ 85016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $648.50
          John McKinstry                                                      Contingent
          5372 W Geronimo Street                                              Unliquidated
          Chandler, AZ 85226                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $325.65
          John Mollerus                                                       Contingent
          13225 W Micheltorena Dr.                                            Unliquidated
          Sun City West, AZ 85375                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $95,351.41
          John Trump                                                          Contingent
          2089 Platt Cline                                                    Unliquidated
          Flagstaff, AZ 86005                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,134.70
          Jon Graham                                                          Contingent
          5927 W. Michigan Avenue                                             Unliquidated
          Glendale, AZ 85038                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $349.20
          Jorge Perea                                                         Contingent
          5437 E. Harmony Ave                                                 Unliquidated
          Mesa, AZ 85206                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $562.75
          Joseph Desalvo                                                      Contingent
          3235 W Hwy 89A                                                      Unliquidated
          Sedona, AZ 86336                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 30 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 48 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $307.00
          Joseph Goldenberg                                                   Contingent
          11513 N. 141st Street                                               Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $45.50
          Josh French                                                         Contingent
          660 S Tyler Court                                                   Unliquidated
          Chandler, AZ 85226                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Josh Levine                                                         Contingent
          4362 E. Ludlow Dr.                                                  Unliquidated
          Phoenix, AZ 85032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loans
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,836.00
          Joyce Bunce                                                         Contingent
          10419 W Gulf Hills Dr                                               Unliquidated
          Sun City, AZ 85351                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $292.75
          Judy Kingery                                                        Contingent
          13455 W Miner Trail                                                 Unliquidated
          Peoria, AZ 85383                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,450.25
          Julian Burgoin                                                      Contingent
          101 W. 5th Apt. 1029                                                Unliquidated
          Tempe, AZ 85281                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $371.40
          Julian Soncco                                                       Contingent
          12406 N 51st Ln                                                     Unliquidated
          Glendale, AZ 85304                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 31 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 49 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $226.50
          Julie Kendall                                                       Contingent
          313 W Sequoia Drive                                                 Unliquidated
          Phoenix, AZ 85027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $172.25
          June Burruss                                                        Contingent
          12800 E. Double Tree Ranch Rd.                                      Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $790.00
          Karen Nielsen                                                       Contingent
          5632 W. Hearn Road                                                  Unliquidated
          Glendale, AZ 85306                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,147.30
          Karen Rapp                                                          Contingent
          3511 E Indian School Rd                                             Unliquidated
          Phoenix, AZ 85018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $296.55
          Katherine Hartley                                                   Contingent
          2577 N Miller Rd                                                    Unliquidated
          Scottsdale, AZ 85257                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $10.40
          Katie Rice                                                          Contingent
          2922 N 39th Street, APT 105                                         Unliquidated
          Phoenix, AZ 85018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $355.20
          Kelly McCartney                                                     Contingent
          6350 E Carolina Drive                                               Unliquidated
          Scottsdale, AZ 85254                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 32 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 50 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $433.00
          Ken Mars                                                            Contingent
          6300 N Camino Arturo                                                Unliquidated
          Tucson, AZ 85718                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $136.70
          Kenneth Marler                                                      Contingent
          3516 E Monica Av                                                    Unliquidated
          Phoenix, AZ 85032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,299.60
          Kim Lank                                                            Contingent
          8708 E. Clarendon Ave                                               Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $35.75
          Kourosh Moradi                                                      Contingent
          99 Talisman, Apt 424                                                Unliquidated
          Irvine, CA 92620                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $14.30
          Kristina Arment                                                     Contingent
          4848 N. Goldwater Blvd. #1118                                       Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,613.60
          L William McCrea                                                    Contingent
          1630 Sheridan Road Apt# 4L                                          Unliquidated
          Wilmette, IL 60091                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $9.10
          L.J. Ford                                                           Contingent
          3401 W Tonto Lane                                                   Unliquidated
          Phoenix, AZ 85027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 33 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 51 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $605.25
          Larry & Ginny Regner                                                Contingent
          15842 W Avalon Dr                                                   Unliquidated
          Goodyear, AZ 85395                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,770.23
          Larry Webster                                                       Contingent
          7904 E Chaparral RD, STE A110                                       Unliquidated
          Scottsdale, AZ 85250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $174.50
          Lauretta Laaning                                                    Contingent
          319-9768-170 St                                                     Unliquidated
          Edmonton, Canada T5T5L4                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,376.20
          Laurni Breedlove                                                    Contingent
          1743 W Owens Way                                                    Unliquidated
          Anthem, AZ 85086                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,256.70
          Lawrence Chapman                                                    Contingent
          45960 W Barbara Lane                                                Unliquidated
          Maricopa, AZ 85139                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $44.50
          Leigh Slaughter-RookF                                               Contingent
          PO Box 1254                                                         Unliquidated
          Queen Creek, AZ 85142                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,837.80
          Leona Robles                                                        Contingent
          2267 E Hale St                                                      Unliquidated
          Mesa, AZ 85213                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 34 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 52 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $457.60
          Leta Smith                                                          Contingent
          19830 N. Lake Forest Drive                                          Unliquidated
          Sun City, AZ 85373                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $555.95
          Linda Fry                                                           Contingent
          239 N Aletta                                                        Unliquidated
          Mesa, AZ 85207                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $860.60
          Linda Hill                                                          Contingent
          PO Box 1114                                                         Unliquidated
          Pinedale, AZ 85934                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $26.90
          Lisa Hansen                                                         Contingent
          9595 E. Thunderbird Road #1042                                      Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $14.00
          Lisa Capozzoli                                                      Contingent
          108 Timber View Drive                                               Unliquidated
          Oak Brook, IL 60523                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $375.00
          Lisa Lopez                                                          Contingent
          2793 N. 149th Ave.                                                  Unliquidated
          Goodyear, AZ 85395                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $169.00
          Liu Zheng                                                           Contingent
          5711 W. Novak Way                                                   Unliquidated
          Laveen, AZ 85339                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 35 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 53 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,485.65
          LJ Mow                                                              Contingent
          1315 E 3rd Street                                                   Unliquidated
          Mesa, AZ 85203                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,216.75
          Lori Eldredge                                                       Contingent
          1420 E 1st                                                          Unliquidated
          Tucson, AZ 85719                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,019.95
          Lorraine Efune                                                      Contingent
          7120 East Kierland Blvd., APT 817                                   Unliquidated
          Scottsdale, AZ 85254                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $200.00
          Lynne Lamb Bryant                                                   Contingent
          252 Rainbow Drive, #15254                                           Unliquidated
          Livingston, TX 77399                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $48.05
          M.H. Haber                                                          Contingent
          8464 E Charter Oak Dr.                                              Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,467.80
          Marcy Dorsey                                                        Contingent
          29675 N Valley Pkwy, #2071                                          Unliquidated
          Phoenix, AZ 85085                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,955.50
          Margaret Ramar                                                      Contingent
          2514 S Angora Ct                                                    Unliquidated
          Sun Lakes, AZ 85248                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 36 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 54 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,352.85
          Marianne Leiper                                                     Contingent
          1201 E Cambridge Av                                                 Unliquidated
          Phoenix, AZ 85006                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $447.20
          Marjorie Moote                                                      Contingent
          1111 W Townley Av                                                   Unliquidated
          Phoenix, AZ 85021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,204.25
          Mark Autrey                                                         Contingent
          8970 N 83rd Pl                                                      Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $817.60
          Mark Brenner                                                        Contingent
          10668 E. Arabian Park Dr.                                           Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,469.00
          Mark Culbertson                                                     Contingent
          423 N Ash                                                           Unliquidated
          Mesa, AZ 85201                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,148.50
          Mark Steele                                                         Contingent
          8500 E. Sahuaro Drive                                               Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,120.15
          Marla Berger                                                        Contingent
          10540 E. Larkspur Dr.                                               Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 37 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 55 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,523.75
          Mary Hoffman                                                        Contingent
          6465 N. 79th Street                                                 Unliquidated
          Scottsdale, AZ 85250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,092.00
          May Bakhtiar                                                        Contingent
          6966 W Villa Chula                                                  Unliquidated
          Glendale, AZ 85310                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,254.85
          Maya Shenoy                                                         Contingent
          222 E Joshua Tree Lane                                              Unliquidated
          Paradise Valley, AZ 85253                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $20.80
          Megan Keller                                                        Contingent
          2316 E Rancho Drive                                                 Unliquidated
          Phoenix, AZ 85016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $162.50
          Mercedes Godoy                                                      Contingent
          801 N. Federal St. #1060                                            Unliquidated
          Chandler, AZ 85226                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,841.00
          Meredith Moore                                                      Contingent
          1581 W. Corona Drive                                                Unliquidated
          Chandler, AZ 85224                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,527.00
          Merrill Sauriol                                                     Contingent
          9841 E Doubletree Ranch Road                                        Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 38 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 56 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,190.40
          Michael Flynn                                                       Contingent
          7026 E Latham St                                                    Unliquidated
          Scottsdale, AZ 85257                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $358.95
          Michael Lissow                                                      Contingent
          36404 Crucilo Drive                                                 Unliquidated
          San Tan Valley, AZ 85140                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $517.00
          Michael Miller                                                      Contingent
          6852 W Belmont Av                                                   Unliquidated
          Glendale, AZ 85303                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,950.40
          Michael Mills                                                       Contingent
          4000 E Palm St                                                      Unliquidated
          Mesa, AZ 85215                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $690.95
          Michael Paslay                                                      Contingent
          2664 College Heights Rd.                                            Unliquidated
          Prescott, AZ 86301                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $222.00
          Michael Valdez                                                      Contingent
          7120 E Indian School Rd                                             Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred 10/14/18
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number 8077
                                                                             Is the claim subject to offset?    No  Yes
 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $182.00
          Michelle Urszeni                                                    Contingent
          12801 Kinsman Road                                                  Unliquidated
          Burton, OH 44021                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 39 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 57 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $32.50
          Mike McCarthy                                                       Contingent
          5221 E. Janice Way                                                  Unliquidated
          Scottsdale, AZ 85254                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $15.00
          Mimi Zani                                                           Contingent
          PO Box 1258                                                         Unliquidated
          Tempe, AZ 85280                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,741.35
          MJ Claydon                                                          Contingent
          40525 N Union Trail                                                 Unliquidated
          Anthem, AZ 85086                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $455.30
          Murray Goldberg                                                     Contingent
          10411 E Morning Vista Lane                                          Unliquidated
          Scottsdale, AZ 85262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $614.40
          Nadine Hinkeldey                                                    Contingent
          10451W Palmeros Drive Suite 252W                                    Unliquidated
          Sun City, AZ 85373                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,007.20
          Nancy O'Connor                                                      Contingent
          983 W Palma de Pina                                                 Unliquidated
          Tucson, AZ 85704                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,396.70
          Naomi Thompson                                                      Contingent
          35129 N Laredo                                                      Unliquidated
          San Tan Valley, AZ 85142                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 40 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 58 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $26.00
          Nathan Crary                                                        Contingent
          85 S. Pepperwood Pl.                                                Unliquidated
          Chandler, AZ 85226                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $480.90
          National Pen Co. LLC                                                Contingent
          PO Box 847203                                                       Unliquidated
          Dallas, TX 75284                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $18.00
          Nicholas Reed                                                       Contingent
          3644 W. Monona Dr.                                                  Unliquidated
          Glendale, AZ 85308                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,183.35
          Nick (Dominic) Battaglia                                            Contingent
          10268 W Sands Drive #Lot 486                                        Unliquidated
          Peoria, AZ 85383                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,042.75
          Nick Daugherty                                                      Contingent
          267 E. Riversedge Dr                                                Unliquidated
          Eagle, ID 83616                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $534.45
          Nicole Collinet                                                     Contingent
          707 W. McKenzie Dr                                                  Unliquidated
          Phoenix, AZ 85013                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,246.00
          Nils Standsbury                                                     Contingent
          3031 N. Civic Center Plaza #126                                     Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 41 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 59 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,365.00
          Noah Williams                                                       Contingent
          nwilliams@telus.net                                                 Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Consignment Contract
                                                                             Is the claim subject to offset?    No  Yes
 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,253.04
          Pacific Office Automation                                           Contingent
          P O Box 41602                                                       Unliquidated
          Philadelphia, PA 19101-1602                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number       7376
                                                                             Is the claim subject to offset?    No  Yes
 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,345.36
          Pacific Office Automation                                           Contingent
          14747 NW Greenbrier Pkwy                                            Unliquidated
          Beaverton, OR 97006                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number       5642
                                                                             Is the claim subject to offset?    No  Yes
 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,121.00
          Pam Riley                                                           Contingent
          26723 N 90th Ln                                                     Unliquidated
          Peoria, AZ 85383                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,774.80
          Pamela Kecskemety                                                   Contingent
          11127 E Desert Troon Lane                                           Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,921.40
          Pamela Morrison                                                     Contingent
          848 W Kiowa Avenue                                                  Unliquidated
          Mesa, AZ 85210                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $746.10
          Pamela Ehlers                                                       Contingent
          7476 W Parasio Drive                                                Unliquidated
          Glendale, AZ 85310                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 42 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 60 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $937.50
          Pamela Johnson                                                      Contingent
          13726 W. Port Royale Ln                                             Unliquidated
          Surprise, AZ 85379-8390                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $131.90
          Patricia Carriuolo                                                  Contingent
          2701 E Utopia, #124                                                 Unliquidated
          Phoenix, AZ 85050                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,845.60
          Patricio Danahy                                                     Contingent
          19700 N. 76th Street #1190                                          Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $29.40
          Paul Butler                                                         Contingent
          2407 W. Orangewood, Apt. Z                                          Unliquidated
          Phoenix, AZ 85021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $300.75
          Paul Sanchez                                                        Contingent
          4805 E. Hazel Dr. #1                                                Unliquidated
          Phoenix, AZ 85044                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,037.25
          Peter Held                                                          Contingent
          966 N Bradley Drive                                                 Unliquidated
          Chandler, AZ 85226                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $17.00
          Phoenix Police Department                                           Contingent
          City of Phoenix, AZ ATTN: Alarm Permit R                            Unliquidated
          Phoenix, AZ 85038-9117                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    False Alarm
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 43 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 61 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,511.70
          Phyllis Shostack                                                    Contingent
          9020 N 48th Place                                                   Unliquidated
          Paradise Valley, AZ 85253                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $222.30
          Preston T Hill                                                      Contingent
          3120 N. Cherry Lane                                                 Unliquidated
          Camp Verde, AZ 85322                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,343.26
          Price Kong & Co                                                     Contingent
          5300 N Central Avenue, Suite 200                                    Unliquidated
          Phoenix, AZ 85012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $21.75
          Quarnig Dorian                                                      Contingent
          3901 E. Pinnacle Peak Road Lot #169                                 Unliquidated
          Phoenix, AZ 85050                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $523.45
          Quest Software                                                      Contingent
          4 Polaris Way                                                       Unliquidated
          Mount Aukum, CA 95656                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $194.00
          Raymond Bates                                                       Contingent
          11637 N. 21st Drive                                                 Unliquidated
          Phoenix, AZ 85029                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,195.65
          Raymond Dankel                                                      Contingent
          8110 E Del Tiburon Dr.                                              Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 44 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 62 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $268.80
          Rebecca Maltenfort                                                  Contingent
          12123 E Chama Road                                                  Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $28,749.39
          Relentless Accountability                                           Contingent
          18841 N 94th Way                                                    Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,789.50
          Rex Kidder                                                          Contingent
          11653 N. 129th Way                                                  Unliquidated
          Scottsdale, Az 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $65.00
          Richard Lee Aguilar                                                 Contingent
          4558 W. Palo Verde Drive                                            Unliquidated
          Glendale, AZ 85301                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,329.45
          Richard Becker                                                      Contingent
          2291 Lockwood Drive                                                 Unliquidated
          Lakeside, AZ 85929                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,725.00
          Richard F Nelson                                                    Contingent
          1121 W. Dunbar Drive                                                Unliquidated
          Tempe, AZ 85282                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,886.10
          Richard Hagen                                                       Contingent
          2028 E. River Rd. Unit 100                                          Unliquidated
          Tucson, AZ 85718                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 45 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 63 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,371.00
          Richard Reb                                                         Contingent
          33449 N 74th Way                                                    Unliquidated
          Scottsdale, AZ 85266                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,548.80
          Rick Orr                                                            Contingent
          PO Box 4031                                                         Unliquidated
          Scottsdale, AZ 85261                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $195.40
          Robert Davis                                                        Contingent
          7238 E Maverick Rd                                                  Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $9.50
          Robert Estabrook                                                    Contingent
          10859 E Tierra Drive                                                Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $17.50
          Robert Rumple                                                       Contingent
          3840 E. Harmony Ave.                                                Unliquidated
          Mesa, AZ 85206                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $41.25
          Robert Shepard                                                      Contingent
          26445 S Saddletree                                                  Unliquidated
          Sun Lakes, AZ 85248                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,068.00
          Robert Strander                                                     Contingent
          PO Box 1                                                            Unliquidated
          Arlington, AZ 85322                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 46 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 64 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $677.95
          Robin Hanson                                                        Contingent
          2127 E Mead Place                                                   Unliquidated
          Chandler, AZ 85249                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,492.60
          Roger Nelson                                                        Contingent
          23005 N 74th Street, #3018                                          Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $330.15
          Ron Spratling                                                       Contingent
          10469 N 99th St                                                     Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $366.00
          Ronald E. Frank                                                     Contingent
          6705 Cypress Hollow                                                 Unliquidated
          Edmond, OK 73034                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,598.25
          Ruby Elam                                                           Contingent
          120 N. Val Vista Drive Lot 91                                       Unliquidated
          Mesa, AZ 85213                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $215.75
          Russ Russo                                                          Contingent
          4400 N Scottsdale Road 9-848                                        Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $378.75
          Ryan Lodge                                                          Contingent
          PO Box 1583                                                         Unliquidated
          Sandpoint, ID 83864                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 47 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 65 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,737.00
          Ryan Mapes                                                          Contingent
          3242 E. Camelback Rd.                                               Unliquidated
          Phoenix, AZ 85014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $667.30
          Ryan Scalise                                                        Contingent
          4136 E Glenrosa Av                                                  Unliquidated
          Phoenix, AZ 85018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,070.00
          Sadie Smith                                                         Contingent
          4201 E Marlette Ave                                                 Unliquidated
          Paradise Valley, AZ 85253                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $82.15
          Sal Palermo                                                         Contingent
          PO Box 117                                                          Unliquidated
          Meyer, AZ 86333                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,218.30
          Sandy Jez                                                           Contingent
          N 4402 CO RD E                                                      Unliquidated
          Bruce, WI 54819                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $176.00
          Sarah Glenn                                                         Contingent
          3754 E. Vallejo Dr.                                                 Unliquidated
          Gilbert, AZ 85298                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,006.50
          Sarah Maresco                                                       Contingent
          901 W Vista Av                                                      Unliquidated
          Phoenix, AZ 85021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 48 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 66 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,874.00
          Scott Hopson                                                        Contingent
          18602 N Summerbreeze Way                                            Unliquidated
          Surprise, AZ 85374                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $489.60
          Scott Jones                                                         Contingent
          400 N Coronado Street, Unit 2022                                    Unliquidated
          Chandler, AZ 85224                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $68.90
          Scott Thibodeau                                                     Contingent
          7921 E Nopal                                                        Unliquidated
          Mesa, AZ 85209                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,065.29
          ScreenVision                                                        Contingent
          PO Box 3835                                                         Unliquidated
          New York, NY 10008-3835                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $100.75
          Shah Sahak                                                          Contingent
          27363 N. 88th Lane                                                  Unliquidated
          Peoria, AZ 85383                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,301.35
          Shantel Parks                                                       Contingent
          13931 E Rancho Del Oro Drive                                        Unliquidated
          Scottsdale, AZ 85262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,839.85
          Shawn O'Connor                                                      Contingent
          6633 Lone Mountain Rd                                               Unliquidated
          Chandler, AZ 85331                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 49 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 67 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,274.70
          Shelly Asher                                                        Contingent
          24616 N. 109th Pl.                                                  Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $311.85
          Sherrill Sandell                                                    Contingent
          660 Saguaro Way                                                     Unliquidated
          Mesa, AZ 85208                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,425.00
          Sheryl Hopkins                                                      Contingent
          26621 S. Cloverland Dr.                                             Unliquidated
          Sun Lakes, AZ 85248                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $26.65
          Shlomy Levertov                                                     Contingent
          2136 E. Nicolet Avenue                                              Unliquidated
          Phoenix, AZ 85020                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $135,800.70
          Sima Madison                                                        Contingent
          7351 E. Speedway Blvd. , APT # : 21 H                               Unliquidated
          Tucson, AZ 85710                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $248,000.00
          Sima Madison                                                        Contingent
          7351 E. Speedway Blvd. , APT # : 21 H                               Unliquidated
          Tucson, AZ 85710                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $10.00
          Small Business CRM Coach                                            Contingent
          548 S Alkire St                                                     Unliquidated
          Lakewood, CO 80228-2504                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 50 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 68 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $13.00
          Sol Epstein                                                         Contingent
          9263 E. Karen Drive                                                 Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $200.72
          Sparkletts - 2978 HUB                                               Contingent
          PO Box 660579                                                       Unliquidated
          Dallas, TX 75266-0579                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $77.00
          Stephanie Wisniewki                                                 Contingent
          10655 Pivitol Av                                                    Unliquidated
          Mesa, AZ 85212                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $330.70
          Stephen Acreman                                                     Contingent
          1042 N Higley Rd., #102-411                                         Unliquidated
          Mesa, AZ 85205                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $63.75
          Stephen Lawrence                                                    Contingent
          Pawn First 9825 N Metro Parkway E                                   Unliquidated
          Phoenix, AZ 85051                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $860.25
          Stephen Marmon                                                      Contingent
          7762 E Foxmore Ln                                                   Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $73.60
          Steve Ruth                                                          Contingent
          601 South Main Street                                               Unliquidated
          Sellersville, PA 18960                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 51 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 69 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $185.25
          Steve Sanchez                                                       Contingent
          Hearts of Stone 5120 N. 42nd Pl.                                    Unliquidated
          Phoenix, AZ 85018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $63.05
          Steve Schwartz                                                      Contingent
          3901 E Pinnacle Peak Rd., Lot 52                                    Unliquidated
          Phoenix, AZ 85050                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,988.60
          Steve Wong                                                          Contingent
          4436 E. Redwood Ln.                                                 Unliquidated
          Phoenix, AZ 85048                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $73.60
          Steven Ruth                                                         Contingent
          601 S Main St                                                       Unliquidated
          Sellersville, PA 18960                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,000.00
          Straight North                                                      Contingent
          1001 W 31st St. Suite 100                                           Unliquidated
          Downers Grove, IL 60515                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,849.30
          Stuart Finn                                                         Contingent
          7735 E. Windrose Drive                                              Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $698.10
          Stuart Boykoff                                                      Contingent
          7419 E Cactus Wren Road                                             Unliquidated
          Scottsdale, AZ 85250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 52 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 70 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $593.05
          Suniya Luthar                                                       Contingent
          1545 E Jeanine Drive                                                Unliquidated
          Tempe, AZ 85284                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $200.50
          Susan Assadi                                                        Contingent
          1709 Foster Ave #2                                                  Unliquidated
          Brooklyn, NY 11230                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $371.15
          Susan Cousino                                                       Contingent
          8840 E Sunland Ave #169                                             Unliquidated
          Mesa, AZ 85208                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $41.25
          Susan Gurniak                                                       Contingent
          324 N 110th St                                                      Unliquidated
          Apache Junction, AZ 85120                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,849.20
          Susan Kingsbury                                                     Contingent
          10423 E Tillman Ave                                                 Unliquidated
          Mesa, AZ 85212                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $306.50
          Susan Sackett                                                       Contingent
          7390 E. Milton Drive                                                Unliquidated
          Scottsdale, AZ 85266                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,006.50
          Susan Waldbaum                                                      Contingent
          7840 E Camelback Rd., #309                                          Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 53 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 71 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $263.25
          Sydni Satterlund                                                    Contingent
          3920 W Glenaire Drive                                               Unliquidated
          Phoenix, AZ 85053                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,592.62
          TD Auto Finance                                                     Contingent
          PO Box 9223                                                         Unliquidated
          Farmington, MI 48333                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $100.40
          Teen Challenge of AZ                                                Contingent
          C/O Patrick Knight 1515 W. Grand Ave.                               Unliquidated
          Phoenix, AZ 85007                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $968.71
          Teltech Networks Inc                                                Contingent
          810 E Hammond Lane                                                  Unliquidated
          Phoenix, AZ 85034                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $41.85
          Terry Kane                                                          Contingent
          11736 E. Aribian Park Dr.                                           Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Terry Maust                                                         Contingent
          11530 W. Gnatcatcher Ln                                             Unliquidated
          Surprise, AZ 85378                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $254.80
          Terry Work                                                          Contingent
          26125 N. 116th #12                                                  Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 54 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 72 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,386.75
          Thomas Charles Editions, LLC                                        Contingent
          42302 N Vision Way Suite 105                                        Unliquidated
          Phoenix, AZ 85086                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $10.80
          Thomas Neel                                                         Contingent
          579 Fir Street                                                      Unliquidated
          Vacaville, CA 95688                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,024.80
          Tim Dickerson                                                       Contingent
          Estate of Billie Jo Dickerson                                       Unliquidated
          4536 S. Sauk Ave                                                    Disputed
          Siera Vista, AZ 85650
                                                                             Basis for the claim:    Consignment Contract
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $307.45
          Tim Most                                                            Contingent
          5540 E. Main St.                                                    Unliquidated
          Mesa, AZ 85205                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $67.20
          Tim Price                                                           Contingent
          3605 W Osborn                                                       Unliquidated
          Phoenix, AZ 85019                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $126.05
          Todd Temple                                                         Contingent
          4715 W. Annette Cir.                                                Unliquidated
          Glendale, AZ 85308                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $931.20
          Tom Milligan                                                        Contingent
          1725 E La Montana Drive                                             Unliquidated
          Fountain Hills, AZ 85268                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 55 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 73 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,983.40
          Tom Pekar                                                           Contingent
          503 McKeever #1517                                                  Unliquidated
          Arcola, TX 77583                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $222.75
          Tom Knott                                                           Contingent
          5618 N. 12th St.                                                    Unliquidated
          Phoenix, AZ 85014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $698.75
          Tom Scott                                                           Contingent
          13416 N. Cave Creek Rd.                                             Unliquidated
          Phoenix, AZ 85022                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $26.00
          Tony Den Boer                                                       Contingent
          10978 E. Southwind Lane                                             Unliquidated
          Scottsdale, AZ 85262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,172.50
          Tony Hill                                                           Contingent
          710 Treasure Dr.                                                    Unliquidated
          Pittsburg, CA 94646                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,803.30
          Tony Szmerei                                                        Contingent
          2926 W. Maddock Rd.                                                 Unliquidated
          Phoenix, AZ 85086                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $697.20
          Tracy Slaughter                                                     Contingent
          1420 Dexter Ridge Drive                                             Unliquidated
          Holly Springs, NC 27540                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 56 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 74 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $121.55
          Trish Rogers                                                        Contingent
          16046 N. 113th Way                                                  Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $23.00
          Ty Woodward                                                         Contingent
          2323 N Central, #1902                                               Unliquidated
          Phoenix, AZ 85004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $149.43
          Uline                                                               Contingent
          PO Box 88741                                                        Unliquidated
          Chicago, IL 60680-1741                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,750.29
          US Bank                                                             Contingent
          P.O. Box 108                                                        Unliquidated
          Saint Louis, MO 63166-0108                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       7157
                                                                             Is the claim subject to offset?    No  Yes
 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,595.09
          US Bank                                                             Contingent
          P.O. Box 9672                                                       Unliquidated
          Saint Louis, MO 63179                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       9672
                                                                             Is the claim subject to offset?    No  Yes
 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,000.00
          V. Hernandez Landscaping                                            Contingent
          PO Box 43453                                                        Unliquidated
          Phoenix, AZ 85080                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,168.00
          Vern Otto                                                           Contingent
          14732 W. Buttonwood Drive                                           Unliquidated
          Sun City West, AZ 85375                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 57 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 75 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,000.00
          Virginia Webb                                                       Contingent
          30311 N. 130th Glen                                                 Unliquidated
          Peoria, AZ 85383                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $429.00
          Waste Management                                                    Contingent
          PO Box 78251                                                        Unliquidated
          Phoenix, AZ 85062-8251                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,049.60
          Wells Fargo                                                         Contingent
          P.O. Box 51193                                                      Unliquidated
          Los Angeles, CA 90051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       5122
                                                                             Is the claim subject to offset?    No  Yes
 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,132.65
          Wells Fargo                                                         Contingent
          P.O. Box 51193                                                      Unliquidated
          Los Angeles, CA 90051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $937.43
          Wells Fargo                                                         Contingent
          P.O. Box 51193                                                      Unliquidated
          Los Angeles, CA 90051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,000.00
          Wells Fargo                                                         Contingent
          P.O. Box 51193                                                      Unliquidated
          Los Angeles, CA 90051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $6.50
          Wendy Herbal                                                        Contingent
          121 W. Maripose                                                     Unliquidated
          San Clemente, CA 92672                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 58 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 76 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.395     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $26.65
           William Contreras                                                  Contingent
           8210 S Jenna Kane                                                  Unliquidated
           Laveen, AZ 85339                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.396     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $5,496.60
           William Erickson                                                   Contingent
           1694 W Glendale AV, #549                                           Unliquidated
           Phoenix, AZ 85021                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.397     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $162.50
           William Friedman                                                   Contingent
           31 E. San Miguel Ave.                                              Unliquidated
           Phoenix, AZ 85012                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.398     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,900.00
           William Gosney                                                     Contingent
           9 W. Pepper Pl.                                                    Unliquidated
           Mesa, AZ 85201                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.399     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $402.85
           William Hall                                                       Contingent
           12059 E. Laurel Ln.                                                Unliquidated
           Scottsdale, AZ 85259                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.400     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $487.20
           William Helton                                                     Contingent
           431 N. Red Rock St.                                                Unliquidated
           Gilbert, AZ 85234                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.401     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,142.85
           Yoni Kalusky                                                       Contingent
           5082 E. Hampden Ave. #162                                          Unliquidated
           Denver, CO 80222                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 59 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                           Desc
                                                               Main Document    Page 77 of 78
 Debtor       J. Levine Auction & Appraisal LLC                                                  Case number (if known)            2:19-bk-02843-SHG
              Name


           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.1       American Express
           c/o Becket and Lee LLP                                                                Line      3.7
           PO Box 3001
           Malvern, PA 19355-0701                                                                      Not listed. Explain


 4.2       Danielle Rovinsky
           c/o Perkins Coie/ Attn: Jordan Kroop                                                  Line      3.76
           2901 N Central Ave Ste 2000
           Phoenix, AZ 85012-2740                                                                      Not listed. Explain


 4.3       Donovan's Steak & Chop House
           c/o Christopher N. Wollan                                                             Line      3.105
           5315 Avenida Encinas, Suite 250
           Carlsbad, CA 92008                                                                          Not listed. Explain


 4.4       Stephen Marmon
           540 Dylan Dr                                                                          Line      3.344
           Carmel, IN 46032
                                                                                                       Not listed. Explain

 4.5       Straight North/ Attn: Eric Bates
           c/o Alexander, Miller & Assoc                                                         Line      3.350
           7710-T Cherry Park Dr, Suite # 120, Hous
           Houston, TX 77095                                                                           Not listed. Explain


 4.6       US Bank
           P.O. Box 790179                                                                       Line      3.384
           Saint Louis, MO 63179
                                                                                                       Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                     97,936.63
 5b. Total claims from Part 2                                                                        5b.    +     $                  1,729,810.84

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.          $                    1,827,747.47




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 60 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 75 Filed 04/15/19 Entered 04/15/19 16:20:26                                        Desc
                                                               Main Document    Page 78 of 78
